Citation Nr: 1811637	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder, claimed as a neck disability.  


REPRESENTATION

Appellant represented by:	Adam Werner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has since been transferred to the St. Petersburg, Florida RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

A May 2014 Board decision, in part, denied the Veteran's claim for entitlement to service connection for a cervical spine disorder.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a May 2016 memorandum decision, the Court, in part, set aside the Board's denial of entitlement to service connection a cervical spine disability and remanded the matter to the Board for readjudication.  

The Veteran's claim was most recently before the Board in November 2017 when it was remanded in order to obtain additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran's claim was most recently before the Board in November 2017 at which time it was remanded in order to obtain an addendum opinion.  In response to the November 2017 Board remand two December 2017 VA addendum opinions were obtained.  The first opinion from D.P. indicated the Veteran's in-service neck strain would not have residuals and that his degenerative disc disease is age-related and would not result from a strain.  An additional opinion was obtained in December 2017 from D.P. adding that a neck sprain is a soft tissue injury which would resolve in a matter of weeks and would not cause cervical spondylosis that occurred in the 1970's.  

The Board finds the December 2017 VA addendum opinions to be inadequate.  D.P. provided opinions which were essentially duplicative of his previous inadequate August 2017 opinion.  D.P.'s December 2017 addendum opinions continue to lack an adequate rationale for his opinion that the Veteran's degenerative disc disease is age related.  In addition, the opinion provider did not discuss any of the evidence that the November 2017 Board remand specifically requested the opinion provider discuss.  In addition the opinion provider seemingly indicated the Veteran's cervical spondylosis occurred in the 1970's but as noted by the Board in its November 2017 remand the Veteran is currently diagnosed with cervical spondylosis.  

In addition, the Veteran appears to continue to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any and all outstanding VA treatment records.  

2.  After the completion of the above the AOJ must contact an opinion provider other than the one who provided the December 2017 opinions in connection with the Veteran's claim for service-connection for a cervical spine disability and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider. 

Based on the examination and review of the record, the opinion provider should offer an opinion as to whether it is at least as likely as not that any currently diagnosed cervical spine disability (to include cervical spine spondylosis and cervical spine degenerative disc disease) is etiologically related to the Veteran's active service.  

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's service treatment records (STRs) to specifically include July 1975, December 1975, and November 1976 STRs noting multiple instances of complaints of and treatment for a neck sprain;  

(ii)  The Veteran's lay statements indicating he injured his neck during his active service when timber fell on his head and neck, pushing him to the ground; 

(iii)  The April 2010 VA examination noting a diagnosis of cervical spine spondylosis; and

(iv)  The Veteran's March 2014 Board videoconference hearing testimony that he had neck pain on and off since his separation from active service but that he did not seek treatment sooner because he did not think he could afford it.  

3.  The AOJ should then re-adjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

